DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.  The Examiner acknowledges claims 21-40 were cancelled in the preliminary amendment filed on 08/06/2020.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/03/2021 has been considered by the Examiner and made of record in the application file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
With respect to the title, it appears ambiguous since it’s implying that it’s performing a search to find a “search query” but said search would be the query to begin with.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus. Therefore, Step 1 is satisfied for claim 1-20. Step 2A Prong One: The independent claim recites receiving the search query comprising a first part and a 
In other words, the independent claims relate to finding information about a non-character-based input (i.e., at least one of an image, a shape, and a color). These are observations or evaluation and the acts can be practically performed in the human mind, or by a human using a pen and paper, similar to the processes that occurs when an individual is manually attempting to identify objects in an image, shape or color. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a control circuitry does not negate the mental nature of these limitations because the claim here merely uses the processor and device as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of storing public and private time information as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a control circuitry. The control circuitry is recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the operations recited in claims 1 and 11 invoke any assertedly inventive programming, requiring any specialized computer hardware or other inventive computer components. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., identifying a first plurality of keywords associated with the non-character-based input), using the control circuitry as a tool. While this type of automation minimizes or eliminate the need for mentally keywords associated with the non-character-based input, there is Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the control circuitry at best is the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 11 recites the broad recitation “searching a search query” (see preamble), and the claim also recites “receiving/receive the search query” (see 1st limitation of the claims) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
The claim as a whole appears ambiguous since it implies it’s looking of a search query, yet the system is accepting an initial query to begin with, therefore, it is not certain why it would need to search for a query if the user is entering one to begin with.
Claims 2-10 and 12-20, are rejected for the same reasons since they depend from claims 1 and 11, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2012/0117051 A1, also cited on the IDS dated on 06/03/2021) hereinafter “Liu”.
With respect to claims 1 and 11, the Liu reference teaches a method and system for searching a search query having a non-character-based input [see Abstract, disclosing search queries containing multiple modes of query input are used to identify responsive results. The search queries can be composed of combinations of keyword or text input, image input, video input, audio input, or other modes of input], the method and system comprising:
see ¶0013, disclosing a user initiates a search with one type of input, such as image input];
identifying a first plurality of keywords associated with the non-character-based input [see ¶0014, disclosing image features used for image-based searching can be correlated with descriptor keywords, so that the image-based searching features appear in the same inverted index as traditional text-based keywords; an image of the "Space Needle" building in Seattle may contain a plurality of image features. These image features can be extracted from the image, and then correlated with descriptor "keywords" for incorporation into an inverted index with other text-based keyword terms];
receiving a selection of at least one of the first plurality of keywords [see ¶0015, disclosing suggested queries can be provided to the user to allow for improved searching for other images related to the Space Needle image, or the suggested queries can be used automatically to identify such related images];
generating a modified search query comprising the at least one selected keyword and the second part [see ¶0015, disclosing in addition to incorporating descriptor keywords into a text-based keyword index, descriptor keywords from an image (or another type of non-text input) can also be associated with the traditional keyword terms. In the example above, the term "space needle" can be correlated with one or more descriptor keywords from an image of the Space Needle. This can allow for suggested or revised queries that include the descriptor keywords, and therefore are better suited to perform an image based search for other images similar to the Space Needle image];
retrieving search results based on the modified search query [see ¶0016, disclosing a descriptor keyword refers to a keyword that has been associated with a non-text based feature. Thus, a descriptor keyword can be used to identify an image-based feature, a video-based feature, an audio-based feature, or other non-text features. A responsive result refers to any document that is identified as relevant to a search query based on selection and/or ranking performed by a search engine]; and 
generating for presentation the search results [see ¶0016, disclosing when a responsive result is displayed, the responsive result can be displayed by displaying the document itself, or an identifier of the document can be displayed. For example, the conventional hyperlinks, also known as the "blue links" returned by a text-based search engine represent identifiers for, or links to, other documents. By clicking on a link, the represented document can be accessed].
With respect to claims 2 and 12, Liu teaches the method and system of claims 1 and 11, as referenced above.  Liu further teaches it comprises:
determining metadata associated with the second part [see ¶0021, disclosing an image, video, or audio file will often have metadata associated with the file]; and
identifying the first plurality of keywords associated with the non-character-based input based on the metadata associated with the second part [see ¶0021, disclosing the metadata associated with an image, video, or audio file can be used to supplement a query input in a variety of ways. The text metadata can be used to form additional query suggestions that are provided to a user. The text can also be used automatically to supplement an existing search query, in order to modify the ranking of responsive results].
With respect to claims 10 and 20, Liu teaches the method and system of claims 1 and 11, as referenced above.  Liu further teaches wherein the second part comprises a non-character-based input [Liu, see ¶0014, disclosing an image of the "Space Needle" building in Seattle may contain a plurality of image features].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-9, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, further in view of Yang et al. (US 2021/0208741 A1) hereinafter “Yang”.
With respect to claims 3 and 13, Liu teaches the method and system of claims 1 and 11, as referenced above.  Liu teaches analyzing the first plurality of keywords and the second part to determine an association between at least one of the first plurality of keywords and the second part [see ¶0015, disclosing in addition to incorporating descriptor keywords into a text-based keyword index, descriptor keywords from an image (or another type of non-text input) can also be associated with the traditional keyword terms. In the example above, the term "space needle" can be correlated with one or more descriptor keywords from an image of the Space Needle. This can allow for suggested or revised queries that include the descriptor keywords, and therefore are better suited to perform an image based search for other images similar to the Space Needle image].  Liu did not teach in response to determining the association between at least one of the first plurality of keywords and the second part, ranking the first plurality of keywords.
However, Yang teaches in response to determining the association between at least one of the first plurality of keywords and the second part, ranking the first plurality of keywords [see ¶0054, disclosing the user interface controller 118 ranks the portions of text in the user-selected block and presents higher ranked portions of text as user-selectable targets while not presenting lower ranked portions of text as user-selectable targets. For example, the user interface controller 118 can select a specified number or percentage of the portions of text having the highest rank or those having a rank score that satisfied (e.g., exceeds) a threshold score. The user interface controller 118 can rank (and/or determine rank scores for) the portions of text based on the amount of content available for each portion of text, a relatedness between each portion of text and a category for the image, a popularity of entities referenced by the portions of text (e.g., based on a number of queries received for each entity), and/or other appropriate criteria].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the search query input as taught by Liu with the user interface as taught by Yang.  Doing so Yang, see ¶0054].  An additional benefit to the above combination is that it would allow the interface to only display the highest ranked texts for selection to the user so that they may further refine their search of interest.
With respect to claims 4 and 14, Liu teaches the method and system of claims 1 and 11, as referenced above.  Liu teaches it comprises:
identifying a second plurality of keywords associated with the second part [see ¶0014, disclosing image features used for image-based searching can be correlated with descriptor keywords, so that the image-based searching features appear in the same inverted index as traditional text-based keywords; an image of the "Space Needle" building in Seattle may contain a plurality of image features. These image features can be extracted from the image, and then correlated with descriptor "keywords" for incorporation into an inverted index with other text-based keyword terms];
analyzing the at least one selected keyword and the second plurality of keywords to determine an association between the at least one selected keyword and the second plurality of keywords [see ¶0014, disclosing these image features can be extracted from the image, and then correlated with descriptor "keywords" for incorporation into an inverted index with other text-based keyword terms];
receiving a selection of at least one of the second plurality of keywords [see ¶0015, disclosing suggested queries can be provided to the user to allow for improved searching for other images related to the Space Needle image, or the suggested queries can be used automatically to identify such related images]; and
generating the modified search query comprising the at least one selected keyword from the first plurality of keywords and the at least one keyword of the second plurality of keywords [see ¶0016, disclosing when a responsive result is displayed, the responsive result can be displayed by displaying the document itself, or an identifier of the document can be displayed. For example, the conventional hyperlinks, also known as the "blue links" returned by a text-based search engine represent identifiers for, or links to, other documents. By clicking on a link, the represented document can be accessed].
Liu does not teach in response to determining the association between the at least one selected keyword and the second plurality of keywords, ranking the second plurality of keywords.
However, Yang teaches in response to determining the association between the at least one selected keyword and the second plurality of keywords, ranking the second plurality of keywords [see ¶0054, disclosing the user interface controller 118 ranks the portions of text in the user-selected block and presents higher ranked portions of text as user-selectable targets while not presenting lower ranked portions of text as user-selectable targets. For example, the user interface controller 118 can select a specified number or percentage of the portions of text having the highest rank or those having a rank score that satisfied (e.g., exceeds) a threshold score. The user interface controller 118 can rank (and/or determine rank scores for) the portions of text based on the amount of content available for each portion of text, a relatedness between each portion of text and a category for the image, a popularity of entities referenced by the portions of text (e.g., based on a number of queries received for each entity), and/or other appropriate criteria].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the search query input as taught by Liu with the user interface as taught by Yang.  Doing so would have further enhanced Liu to rank the portions of text in the user-selected block and presents higher ranked portions of text as user-selectable targets while not presenting lower ranked portions of text as user-selectable targets [Yang, see ¶0054].  An additional benefit to the above combination is that it would allow the interface to only display the highest ranked texts for selection to the user so that they may further refine their search of interest.
With respect to claims 5 and 15, as modified the combination of Liu and Yang teaches the method and system of claims 4 and 14, as referenced above.  The combination further teaches it comprises:
in response to ranking the second plurality of keywords, automatically selecting at least one of the highest ranked keywords of the second plurality of keywords [Liu, see ¶0015, disclosing such suggested queries can be provided to the user to allow for improved searching for other images related to the Space Needle image, or the suggested queries can be used automatically to identify such related images]; and
generating the modified search query comprising the at least one selected keyword from the first plurality of keywords and the at least one automatically selected Liu, see ¶0015, disclosing the suggested queries can be used automatically to identify such related images].
	Even if the above cited portions did not teach the recited limitations, the Examiner maintains that it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to automate a manual activity as it would have alleviated the need for the user to manually make the selection. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claims 7 and 17, Liu teaches the method and system of claims 1 and 11, as referenced above.  Liu teaches determining if the non-character-based input comprises at least one of an image and a shape [see ¶0014, disclosing image features used for image-based searching can be correlated with descriptor keywords, so that the image-based searching features appear in the same inverted index as traditional text-based keywords; an image of the "Space Needle" building in Seattle may contain a plurality of image features; as interpreted by the Examiner, the “Space Needle” is representative of the shape and image to be searched]. While Liu teaches analyzing color similarity in an image [see ¶0030], it is not being utilized to determine if the non-character-based input is color.
However, Yang teaches determine if the non-character-based input is color [see ¶0042, disclosing the text processor 114 can identify, as related text, text that is grouped together and/or that has the same (or similar) visual characteristics, such as the same font type, size, and/or color; A group of text can include text that is within a threshold distance of other text within the group and/or text that is located within visible edges or borders within the image].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the image features as taught by Liu with the text processor as taught by Yang.  Doing so would have enhanced Liu by enabling it to additionally consider other features within an image.
With respect to claims 8 and 18, as modified the combination of Liu and Yang teaches the method and system of claims 7 and 17, as referenced above.  The combination further teaches it comprises:
in response to determining that the non-character-based input comprises a color, running a color detection module and retrieving at least one keyword associated with the color [Yang, see ¶0042, disclosing the text processor 114 can identify, as related text, text that is grouped together and/or that has the same (or similar) visual characteristics, such as the same font type, size, and/or color; group of text can include text that is within a threshold distance of other text within the group and/or text that is located within visible edges or borders within the image]; and
in response to determining that the non-character-based input comprises at least one of an image and a shape, retrieving at least one keyword associated with at least one of the image and the shape [Liu, see ¶0014, disclosing image features used for image-based searching can be correlated with descriptor keywords, so that the image-based searching features appear in the same inverted index as traditional text-based keywords; an image of the "Space Needle" building in Seattle may contain a plurality of image features].
With respect to claims 9 and 19, as modified the combination of Liu and Yang teaches the method and system of claims 8 and 18, as referenced above.  The combination further teaches it comprises:
running an image recognition module [Liu, see ¶0026, disclosing an image or video file that is pasted or otherwise "dropped" into input box 313 can be analyzed using image analysis techniques to identify features that can be extracted for searching];
identifying at least one entity within the image [Liu, see ¶0014, disclosing an image of the "Space Needle" building in Seattle may contain a plurality of image features]; and
retrieving at least one keyword associated with the entity [Liu, see ¶0014, disclosing image features used for image-based searching can be correlated with descriptor keywords, so that the image-based searching features appear in the same inverted index as traditional text-based keywords].


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, further in view of Acharya et al. (US 8,819,000 B1) hereinafter “Acharya”.
With respect to claims 6 and 16, Liu teaches the method and system of claims 1 and 11, as referenced above.  Liu does not teach performing a Boolean operation on a plurality of the selected keywords.
see col. 5, lines 34-39, disclosing Keyword limitations define the terms and patterns of terms to be matched against, for example, documents and metadata. Examples of keyword limitations include query terms and operators defining patterns of query terms, e.g., Boolean logic].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the search query input as taught by Liu with the Boolean logic as taught by Acharya.  Doing so would have enhanced Liu by allowing the searcher to narrow or broaden their search results with Boolean logic.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. teaches context-sensitive query enrichment.
Chen et al. teaches system and methods of integrating visual features and textual features for image searching.
Lawler et al. teaches visual and multi-dimensional search.
Sarkar et al. teaches image recognition-based content item selection.
Kislyuk et al. teaches textual and image based search.
Hull et al. teaches techniques for generating a coversheet for a paper-based interface for multimedia information.


Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.